Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 2/28/2022, wherein claims 1,2,4-7,10, 12-14, 16-18 and 21 are pending and claims 16-18 are withdrawn. 
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 depends from claim 3 which was cancelled.  For the purposes of this office action, the examiner is interpreting claim 21 as depending from claim 1.  Appropriate correction is required.

Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the minimum dimensions".  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis was previously in claim 1 but was removed.
Claim 4 recites the limitation "the flares".  There is insufficient antecedent basis for this limitation in the claim. Antecedent basis was previously in claim 1 but was removed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5-7,12,14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. John (U.S. 20170202275) in view of Nesse et al. (U.S. Patent No. 4569089).
Regarding claim 1, St John teaches a garment (1-3), comprising: a body (1) having a front (fig. 1), a back (fig. 2), a head opening (surrounded by 6), and arm openings (surrounded by 8 and 9, fig. 3); sleeves (2,3) removably mounted adjacent the arm openings (paras. 16-18), wherein each sleeve has a shoulder end (12) and a wrist end (13, can receive a wrist) spaced apart from the shoulder end (fig. 2),  a single opening at the wrist end (opening surrounded by 13); wherein the garment is transformable between each of: a jacket configuration wherein the sleeves are mounted to the body at the arm openings (paras. 16-18, figs. 1-3), such that the body and sleeves are configured to be worn as a jacket on a torso and arms of a user (figs. 1,2), respectively, wherein the shoulder ends of the sleeves are removably fastened to fasteners on the body located adjacent the arm openings (paras. 16-18, figs. 1-3), and the wrist ends of the sleeves extend away from the arm openings (figs. 1-3); and a vest and leggings configuration (sleeves removed from body and worn on legs, para. 20), wherein the sleeves are unfastened and removed from the body (paras. 16-18, figs. 1-3), wherein the body is configured to be worn as a vest on the torso of the user such that the garment does not cover the arms of the user (fig. 3), and each sleeve is configured to be worn as a legging on a respective leg of the user, wherein the shoulder ends of the sleeves are located adjacent feet of the user, and the wrist ends of the sleeves are located adjacent knees of the user (para. 20, sleeves can be worn as leggings on legs of the user such that 12 is located adjacent feet of the user and 13 is located adjacent knees of the user. The wearer’s leg can be of a length so as to allow the claimed functionality); wherein in the jacket configuration, the shoulder end of each sleeve comprises a top configured to be located adjacent a top of a shoulder of the user (top of 12), and a bottom configured to be located adjacent an underarm of the user (bottom of 12) (figs. 1-3).
The examiner notes that the italicized limitations in the prior art rejection are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation, thereby meeting applicant’s claim limitation.

	St John fails to teach a hood extending from the head opening, each sleeve is a long sleeve, the wrist end terminating proximate a wrist of a user such that a hand of the user protrudes only from the single opening at the wrist end,  and doesn’t specifically teach wherein, the sleeves are configured to substantially cover the feet of the user in the vest and leggings configuration, and in the vest and leggings configuration, the tops of the sleeves are configured to be located adjacent toes of the user, and the bottoms of the sleeves are configured to be located adjacent heels of the user (the user’s legs and feet can be of a size to allow the claimed functionality)..
Nesse teaches an upper body garment (1) having a hood (64) extending from a head opening (fig. 1) and long sleeves (figs. 1,2).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a hood to the garment of St John extending from the head opening, and to have made the sleeves of St. John long sleeves in view of Nesse in order to provide increased protection and warmth to the wearer’s head, and to provide increased protection to the wearer’s arms and/or to adapt the sleeves for longer arms.  The St. John/Nesse combined reference would also allow the shoulder ends of the sleeves to be located adjacent feet of the user, and the wrist ends of the sleeves to be located adjacent knees of the user, the sleeves able to substantially cover the feet of the user in the vest and leggings configuration and would allow the tops of the sleeves to be located adjacent toes of the user, and the bottoms of the sleeves to be located adjacent heels of the user in the vest and leggings configuration because the sleeves are long sleeves and the user’s legs and feet can be of a size to allow the claimed functionality. 
Regarding claim 2, the St John/Nesse combined reference teaches the sleeves and the leggings are the same respective items, whether worn in the jacket configuration or in the vest and leggings configuration (para 20.).
Regarding claim 5, the St John/Nesse combined reference teaches the sleeves comprise permanently fastened, closed tubes (figs. 1-3).
Regarding claim 6, the St John/Nesse combined reference teaches wherein, in the jacket configuration, each sleeve is configured to completely surround and envelop an arm of the user (the user’s arms can be of a length to allow the claimed functionality).
Regarding claim 7, the St John/Nesse combined reference teaches in the vest and leggings configuration, each sleeve is configured to completely surround and envelop a lower portion of a leg of the user, from a foot of the user to about a knee of the user, such that the leggings are not configured to extend to thighs of the user (the wearer’s legs can be of a length so as to allow the claimed functionality).
Regarding claim 12, the St John/Nesse combined reference teaches wherein, in the jacket configuration, the sleeves are configured to be secured to the body with zippers comprising respective mating zipper portions (paras. 16-18) and, in the vest and leggings configuration, the sleeves are configured to be secured to legs of the user with drawstrings (para. 20).
Regarding claim 14, the St John/Nesse combined reference teaches the zipper portions on the sleeves are configured to act as fabric protectors adjacent the feet of the user when worn as leggings by the user (the zipper portion can act as fabric protectors by providing a covering over fabric socks, pants, or shoes worn under the sleeves adjacent 
Regarding claim 21, the St John/Nesse combined reference teaches a drawstring disposed about the wrist end of each sleeve (17, para. 19, Figs. 1-6 of St. John, col. 3, lines 40-47 of Santa Cruz).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. John (U.S. 20170202275) in view of Nesse et al. (U.S. Patent No. 4569089) and further in view of Santa Cruz et al. (U.S. Patent 6092235).

Regarding claim 4, the St. John/Nesse combined reference fails to teach a minimum dimension of each sleeve is defined adjacent to but spaced apart from the wrist end, and each sleeve tapers up in size from the minimum dimension to the wrist end to define a flare at each wrist end, such that in the vest and leggings configuration, the minimum dimensions of the sleeves are configured to be located below the knees of the user, and the flares extend upward from the minimum dimensions to surround at least portions of the knees of the user.
Santa Cruz teaches sleeves (figs. 1,2) having a wrist end (A, see annotated fig.) (can be positioned adjacent a wearer’s wrist and/or receive a wearer’s wrist) wherein a minimum dimension of each sleeve (at 18,30, formed by elastic, col. 3, lines 50-52) is defined adjacent to but spaced apart from the wrist end (figs. 1,2), and each sleeve tapers up in size from the minimum dimension to the wrist end to define a flare at each wrist end (figs. 1,2), wherein the wrist end includes a drawstring (col. 3, lines 40-47), the wrist end (A) surrounding a single opening (opening surrounded by A, fig. 1) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the sleeves of the St. John/Nesse combined reference so as to have a minimum dimension of each sleeve defined adjacent to but spaced apart from the wrist end, wherein each sleeve tapers up in size from the minimum dimension to the wrist end to define a flare at each wrist end, the wrist end surrounding a single opening in view of Santa Cruz  in order to allow the sleeves to each cinch multiple times around the wearer’s limb to further inhibit foreign objects such as snow and dirt from entering and/or extending through the sleeves. The sleeves of the  St. John/Nesse/ Santa Cruz combined reference can be worn such that the minimum dimensions of the sleeves are located below the knees of the user, and the flares extend upward from the minimum dimensions to surround at least portions of the knees of the user

    PNG
    media_image1.png
    705
    332
    media_image1.png
    Greyscale


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. John (U.S. 20170202275) in view of Nesse et al. (U.S. Patent No. 4569089, and further in view of Henrickson (U.S. Patent No. 4316288).
Regarding claim 10, the St. John/Nesse combined reference teaches each sleeve comprises at least one layer (layers forming the sleeve figs. 1-5), but  doesn’t specifically teach the at least one layer is a fabric layer, and wherein the at least one fabric layer  is symmetrical about a longitudinal axis of the at least one fabric layer.
Henrickson teaches an upper body garment (figs. 1,2) wherein each sleeve comprises at least one fabric layer, wherein the at least one fabric layer is symmetrical about a longitudinal axis of the sleeve (col. 3, lines 51-68, col. 4, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the at least one layer of the St. John/Nesse combined reference  a fabric layer, and wherein the at least one fabric layer  is symmetrical about a longitudinal axis of the at least one fabric layer in view of Henrickson in order to allow ease of manufacturing and to allow the garment to be worn reversed (inside out, upside down, with the opening in the front or back) if desired and because fabric is a flexible material commonly used to construct garments.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over St. John (U.S. 20170202275) in view of Nesse et al. (U.S. Patent No. 4569089), and further in view of Rosenstein (U.S. Patent No. 2263544).

Regarding claim 13, the St. John/Nesse combined reference teaches that the zippers are visible from the exterior of the garment when worn right side out or inside out (fig. 3, zippers are on edges and are not covered on the inside or outside)  but doesn’t specifically teach the garment is configured to be reversibly worn by the user with different first and second materials exposed to an exterior of the garment when worn in each reversible orientation.
Rosenstein teaches an upper body garment (figs. 1,2) configured to be reversibly worn by the user with different first and second materials exposed to an exterior of the garment when worn in each reversible orientation, the first material being wind and waterproof, the second material being warm (figs. 1,2) (pg. 1, col. 1, lines 30-45, col. 2, lines 36-40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have configured the garment of the St. John/Nesse combined reference to be reversibly worn by the user with different first and second materials exposed to an exterior of the garment when worn in each reversible orientation, the first material being wind and waterproof, the second material being warm in view of Rosenstein, in order to provide a warm, wind and waterproof garment that allows the wearer to change the external appearance and external material of the jacket as desired.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that St. John fails to teach shoulder ends of sleeves located adjacent feet of a user and wrist ends of sleeves located adjacent knees of a user, the examiner contends that the preceding claim language recites an intended use of the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the manner of operating the claimed invention does not differentiate apparatus claims from the prior art, “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” (MPEP 2114 I and II). The sleeves of St. John can be worn as leggings on legs of the user such that 12 is located adjacent feet of the user and 13 is located adjacent knees of the user (13 can be located adjacent knees of the user and 17 can be tightened to hold the sleeves on the wearer’s legs, para. 20). The examiner upholds that there are people of all different shapes, sizes and proportions. The wearer’s leg can be of a length so as to allow the claimed functionality. Furthermore, the examiner modifies the sleeves of St. John to be long sleeves in view of Nesse.
Regarding applicant’s argument that St. John requires 12 to be worn adjacent the wearer’s knee because this is taught by para. 20 and otherwise items would fall out of the pockets, the examiner contends that para. 20 provides multiple options for wearing the sleeves on a person’s legs. The first option is to tighten the drawstrings around the person’s legs, and the second option is joining the sleeves to pants via the sleeve fasteners 16 if the person’s pants have fasteners compatible with the sleeve fasteners. The first option supports 13 being worn adjacent the wearer’s knee. It would not make sense to secure 13 adjacent the wearer’s foot with 12 adjacent the wearer’s knee but not secured via 16 to the wearer’s pants  because gravity would cause the sleeves to sag which would cause difficulty walking around and would not provide the same level of protection to the wearer. Therefore, it makes most sense for the first option to be referring to 13 being oriented above 12 when worn on the wearer’s leg. Additionally, St. John doesn’t suggest that the pockets are unusable in an inverted configuration. They could be formed of an elastic material that holds an item snuggly within them, or the item could be of a size so that a tight fit between the item and the pocket holds the item within the pocket. Bottom opening pockets are known in the art, see for example Flanagan (U.S. 20140143936, paras. 77-82, fig. 6A). The prior art does not recite that the sleeves can only be used with the pocket opening facing upright and therefore does not teach away from being used in the manner claimed by the applicant.  
Conclusion
Any new ground(s) of rejection presented in this Office action is necessitated by applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732           

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732